Citation Nr: 1000068	
Decision Date: 01/04/10    Archive Date: 01/14/10

DOCKET NO.  06-32 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a left knee disability.


ATTORNEY FOR THE BOARD

B.B. Ogilvie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1973 to June 
1976, and from February to August 1991.  The Veteran also had 
service with the Reserves.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, which denied the claim sought.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In his September 2006 substantive appeal, the appellant 
requested a personal hearing before a member of the Board at 
the Roanoke RO.  In the certification of appeal, the RO 
mistakenly noted that the Veteran requested a hearing before 
a Board member at VA's Central Office in Washington, D.C, and 
a Travel Board hearing was not scheduled before 
certification.  As the Veteran requested a hearing at the RO, 
a Travel Board hearing must be scheduled.  38 C.F.R. §§ 
3.103(a), 19.9, 19.25, 20.704 (2009).

In order to fully and fairly adjudicate the appellant's 
appeal, this case is REMANDED to the RO for the following 
action:

Schedule the appellant for a Travel Board 
hearing before a Veterans Law Judge at the 
Roanoke RO as soon as such a hearing is 
practically possible.  The appellant should 
be notified of the date and time of the 
hearing in accordance with 38 C.F.R. § 
20.704(b) (2009).  Thereafter, this case 
should be returned to the Board for 
appropriate action.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


